NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PUSHPAMALAR                                     No. 14-70620
SATCHITHANANTHAN,
                                                Agency No. A079-784-814
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Pushpamalar Satchithananthan, a native and citizen of Sri Lanka, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Satchithananthan’s third

motion to reopen as untimely and numerically-barred where the motion was filed

more than nine years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and

where Satchithananthan failed to demonstrate changed country conditions in Sri

Lanka to qualify for the regulatory exception to the time and number limitations

for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Najmabadi,

597 F.3d at 987-90 (petitioner failed to show evidence was “qualitatively different”

to warrant reopening). We reject Satchithananthan’s contentions that the BIA

failed to consider record evidence. See Najmabadi, 597 F.3d at 990-91 (the BIA

adequately considered evidence and sufficiently announced its decision).

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte pursuant to 8 C.F.R. § 1003.2(a). See Mejia-Hernandez v.

Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); see also Matter of G-D-, 22 I. & N.

Dec. 1132, 1135 (BIA 1999) (BIA’s consideration of whether a fundamental

change in the law warrants reopening involves an exercise of its sua sponte

authority); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      Finally, we reject as without merit Satchithananthan’s contention that

intervening case law requires reconsideration of this court’s decision in


                                           2                                   14-70620
Satchithananthan v. Holder, 508 Fed. Appx. 652, 653 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                               14-70620